Citation Nr: 0527205	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which assigned an increased rating to 50 percent for PTSD, 
and denied entitlement to TDIU.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's PTSD is not shown to impair occupational 
and social functioning beyond that contemplated by the 50 
percent rating.  

3.  The veteran's only service-connected disability, PTSD, is 
rated 50 percent disabling.  

4.  The veteran has a high school education and has 
occupational experience as a self-employed house painter; he 
reportedly last worked in April 2003.  

5.  The veteran's PTSD not shown to preclude him from 
securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including Diagnostic 
Codes 9440-9411 (2005).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the veteran's claim was received in August 
2002.  The notice and assistance provisions of the VCAA were 
provided to the veteran in June 2003, prior to the August 
2003 adjudication of his claim, and he was provided with the 
law and regulations pertaining to VCAA in the January 2004 
statement of the case (SOC).  He has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Contrary to 
the representative's assertion in the Written Brief 
Presentation in April 2004, the veteran was informed by the 
RO on at least two occasions, not including by way of the 
SOC, of the evidence necessary to substantiate his claim, 
what evidence VA would obtain, and what evidence the veteran 
was responsible for providing.  He was provided with a toll 
free number and an e-mail address that he could contact if he 
had any questions or problems.  Furthermore, his 
representative was provided with copies of all correspondence 
and is presumed to have knowledge of agency regulations.  The 
veteran was also provided with all of the criteria required 
for a rating in excess of 50 percent and of the evidence 
necessary to establish TDIU in the January 2002 statement of 
the case.  Therefore, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service connection for PTSD was established, and a 10 percent 
evaluation assigned, by rating action in January 2001.  The 
10 percent evaluation was increased to 30 percent by rating 
action in October 2002, and made effective from the date of 
his original claim.  

The pertinent evidence obtained during the pendency of the 
current appeal for an increased rating includes progress 
notes from a Vet Center showing treatment from April to 
October 2003, a March 2003 VA outpatient note, and an August 
2003 VA psychiatric examination report.  

The March 2003 VA outpatient note indicated that the veteran 
inquired about assistance to obtain increased compensation, 
and whether he could receive his treatment at a facility 
closer to his home.  The report noted that he had not been 
seen in a year.  

Except for the initial evaluation report, the Vet Center 
records did not include any clinical findings or information 
pertinent to the claim for increase.  The initial report in 
April 2003 included the following pertinent symptoms: 
intrusive thoughts, frequent distressing dreams, flashbacks, 
avoidance behavior, isolation, hyper startle response, 
insomnia, irritability, depressed mood, loss of appetite, 
survivor guilt, and a sense of helplessness.  He reported the 
recent death of his eldest son from spinal meningitis.  On 
mental status examination, the veteran was casually dressed 
and cooperative throughout the interview.  His speech was 
within normal limits, his intelligence was average, and he 
was well oriented with no signs of acute distress or 
disturbed mentation.  His mood and affect were appropriate, 
his judgment was good, and there were no verbal or nonverbal 
communications suggesting that he was an immediate danger to 
himself or others.  The assessment was PTSD.  

When examined by VA in August 2003, the veteran reported that 
he had difficulty sleeping and had nightmares of his combat 
experiences.  He reported that his oldest son, who was three 
months old when he went to Vietnam, died from meningitis in 
February 2003.  His said his son was the driving force that 
kept him going when he was in Vietnam, and now he was gone.  
He was divorced in 1985 and had been alone and essentially 
isolated ever since.  He had no friends or activities and 
said that he avoided crowds.  He complained of startle 
response, intrusive memories, and irritability when around 
other people.  He was a self-employed painter and worked 
alone.  He was not on any medications and said that he was 
doing OK, but that his symptoms had worsened with the death 
of his son and the hearing about the war in Iraq.  

On mental status examination, he was neatly groomed and 
dressed, his behavior was normal, and he was pleasant, 
cooperative, and polite.  He was not hostile or belligerent, 
or passive or dependent.  His speech, grammar, and vocabulary 
were good, and he was spontaneous and logical.  He was not 
inhibited or vague, and there was no pressured speech, flight 
of ideas, or looseness of associations.  Thought content was 
normal with no evidence of hallucinations, delusions, 
paranoia, or ideas of reference.  He was alert and well 
oriented, and was not homicidal or suicidal.  He had low 
self-confidence and was a little bit hopeless about ever 
getting much better, and he had moderate anxiety and mild to 
moderate depression.  His memory and judgment were good, his 
insight was fair, and his intelligence was average.  The 
impression was PTSD.  The examiner indicated that there were 
no other psychiatric disorders present, and assigned a Global 
Assessment of Functioning (GAF) score of 45.  

In his substantive appeal, received in February 2004, the 
veteran indicated that he had not worked since April 2003, 
due to his PTSD.  


Increased Ratings - In General

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

The pertinent criteria for evaluating PTSD is as follows:  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005)

Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no more.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater.  38 C.F.R. § 4.130 (2004).  

In this case, the veteran's reported symptomatology included 
primarily nightmares, depression, isolation, and avoidance 
behavior.  The findings from the April 2003 Vet Center 
progress note and the August 2003 VA psychiatric examination 
report were not materially different in terms of symptoms and 
clinical findings and showed that he was cooperative and well 
oriented.  He was relevant, coherent, goal-directed, and 
organized.  His speech was clear and there were no signs or 
symptoms of psychosis or delusional thinking.  He was able to 
outline his situation in specific detail and did not appear 
to exaggerate or understate his situation.  There was no 
evidence of suicidal ideation, obsessional rituals, or 
obscure, irrelevant or intermittent, illogical speech.  He 
did not display any symptoms suggestive of near-continuous 
panic or depression, and his personal hygiene and dress were 
appropriate, indicating that he was able to function 
independently.  While he complained of being irritated when 
around other people, he did not report any periods of 
violence.  There was no evidence of spatial disorientation, 
neglect of personal appearance or hygiene, or difficulty in 
adapting to stressful circumstances.  The veteran has not 
required any hospitalization for his psychiatric disorder and 
he does not take any medications.  

The Board has considered the examiner's assignment of a GAF 
score of 45 on the August 2003 VA examination.  However, as 
the clinical findings and his characterization of the 
veteran's two principal symptoms of anxiety and depression 
as, at most moderate, the undersigned finds that the written 
description of the severity of the disability is more 
probative than simply the number.  Overall, the evidence does 
not suggest that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher.  Accordingly, the 
Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 50 percent.  



TDUI

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  Since the veteran's only service-connected 
disability, PTSD, does not meet the percentage requirement 
for a total rating for compensation purposes based on 
individual unemployability, he does not meet the threshold 
requirements for the requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience as a self-
employed house painter.  He has never been hospitalized for 
his PTSD, nor does he take any medications.  Although he 
recently reported that he hadn't worked since April 2003, he 
has not provided any evidence to show that his unemployment 
was caused by his service-connected PTSD.  Furthermore, this 
statement is contrary to the statement given during his 
August 2003 VA psychiatric examination, wherein he claimed to 
be self-employed as a house painter.

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disability, when 
considered in association with his educational and 
occupational background, renders him unable to secure or 
follow a substantially gainful employment.  


ORDER

An increased evaluation for PTSD is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



_______________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


